SETH, Circuit Judge,
dissenting:
I must respectfully dissent from the majority position because I am not convinced that we should decide the due process issue on the basis of this summary judgment record, and as an issue not decided by the trial court. I would remand to the trial court.
If the due process issue is to be decided I would apply Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420, and Hudson v. Palmer, 468 U.S. —, 104 S.Ct. 3194, 82 L.Ed.2d 393, and thus would depart from the majority opinion. I also no *366longer agree with the majority opinion in Lavicky v. Burnett, 758 F.2d 468 (10th Cir.), relied on by the majority opinion herein, although I was on the panel in that case, since I now see the error of my ways.
The Fourteenth Amendment due process clause is, of course, not intended to protect citizens from deprivations of property by individuals whether they be public employees or officials. The protection afforded is only against the state itself.
The problem which immediately arises in an examination of a deprivation of property incident, as in the case before us, is that it is difficult to keep the focus on the state itself in the “random” and “unauthorized” evaluations of pre-deprivation conduct as directed by the Supreme Court in Parratt v. Taylor and Hudson v. Palmer, and not to let the focus slip back to the point of view of the employees involved in the incidents. The individuals are the actors and the defendants and the first impulse is to evaluate especially the “random” element from their position.
The “random” and “unauthorized” conduct from the position of the state is demonstrated in Hudson in the intentional deprivation there concerned, but from the position of the employee it was there not random but intentional and planned. In the case before us the action of the officials from their point of view was not random but intended and planned. However, in looking at the acts from the position of the state itself, as we must, the acts were random, unexpected and unpredictable. They were such that predeprivation due process was “impracticable” as in Hudson. As the Court there said:
“Whether an individual employee himself is able to foresee a deprivation is simply of no consequence. The controlling inquiry is solely whether the State is in a position to provide for predeprivation process.”
The random elements of Hudson are thus present and we are not concerned with the alternative need for quick action.
The Court in Logan v. Zimmerman Brush Co., 455 U.S. 422, 102 S.Ct. 1148, 71 L.Ed.2d 265, was concerned with an act of a state agency in setting plaintiffs hearing date on a discharge claim beyond the time provided by state law. The state court held that, since it was beyond the statutory time, the agency conducting the hearing was without jurisdiction. The Supreme Court held the late setting was a direct action of the state agency in terminating plaintiffs right to a hearing. The operation of the state machinery itself was the fault. The court refers to “state procedure,” and to the term in Parratt used in contrast to a random act by a state employee, but this is a narrow concept as the case includes only statutory dates and hearings. The Court so indicates in Logan after a reference to Parratt’s mention of “established state procedure”:
“Here, in contrast, it is the state system itself that destroys a complainant’s property interest, by operation of law, whenever the Commission fails to convene a timely conference — whether the Commission’s action is taken through negligence, maliciousness, or otherwise. Parratt was not designed to reach such a situation. See id., at 545 [101 S.Ct. at 1918] (second concurring opinion). Unlike the complainant in Parratt, Logan is challenging not the Commission’s error, but the ‘established state procedure’ that destroys his entitlement without according him proper procedural safeguards.”
In my view, when the focus is on the state the deprivation of the property was just as “random” here as it was in Hudson. As the Court said in Parratt:
“The loss of property, although attributable to the State as action under ‘color of law,’ is in almost all cases beyond the control of the State. Indeed, in most cases it is not only impracticable, but impossible, to provide a meaningful hearing before the deprivation. That does not mean, of course, that the State can take property without providing a meaningful postdeprivation hearing. The pri- or cases which have excused the prior-hearing requirement have rested in part on the availability of some meaningful *367opportunity subsequent to the initial taking for a determination of rights and liabilities.”
Even if the Logan decision is vastly expanded, we have here no “established state procedure” which was followed. Instead there is a letter from the District Attorney suggesting that items believed to be stolen found in pawnshops should be seized and taken to the police station. There is also a form signed by an Assistant District Attorney authorizing the delivery of the property so seized (and other property) to the person claiming ownership. The form was for the release of “evidence,” but there was no case. There was no determination of the rights of plaintiff by a hearing or otherwise. No one was identified as the thief nor was anyone prosecuted for a theft of the items reported stolen. No action was filed. The identity of the person who pawned the property was also never established. The serial numbers on the property reported stolen by Mr. Loggens and on the pawned items matched.
Although in my view it is not significant, I cannot agree with the characterization of the District Attorney as a “policymaking state official.” In Oklahoma there is no chief law enforcement officer among the county officials. The sheriff and the District Attorney are on a par as to this function and are to assist each other in the performance of law enforcement duties. The District Attorney has the duty to “prosecute all actions for crime committed in his district,” and defend civil actions brought against the counties. The District Attorney is to give advice to county offi-ciáis. He is elected on a district-wide basis, There appears to be no indication in the statutes that the District Attorney is to give advice to city and town police departments. But he or she is to prosecute violations of the state criminal laws which take place in his district. His policymaking seems to be limited to deciding whether to prosecute or not.
Thus, even if the District Attorney is a policymaker in directing the disposition of property contrary to state statutes, he is not the “state” for the purpose of the Fourteenth Amendment. He is at best a public employee directing action contrary to state law in a random way.
As indicated in the majority opinion, the trial court decided only the property interest issue, and found none to support the action. The proceedings were cut short and no other issues were considered. Under the admonitions of Parratt and Hudson the examination of the due process question, in my view, is not completed and cannot be completed on this record which at the most describes some pre-deprivation process.
j see no indication in the decisions on the particular issue before us nor in the basic Fourteenth Amendment opinions which would permit us to characterize these decisions by district or county officials as actions by the state itself within the Logan decision. The action of the Assistant District Attorney here concerned in directing the release of the property to Mr. Loggens without any determination as to the rights of the plaintiff should not be regarded as a statement of policy, if that is significant, nor be considered as “established state procedure” as the term is used in Parratt. The action instead was a random act by the official as far as the state is concerned and as far as the Fourteenth Amendment is concerned.
There are innumerable levels of policy-making in state and local government in-eluding that made in local police departments. As considered in this context all public employees are “policymakers” in some of their functions. It is difficult to see how this “policy” can become “established state procedure” without doing violence to the Fourteenth Amendment and to the Hudson and the Logan opinions,
The characterization of the acts of local employees as “policymaking” as a device to piace the considerations of process into the pre-deprivation category only is not responsive to Hudson and Logan. It destroys the balance between state and federal courts in the determination of the basic issues.
*368I would remand the case to complete the due process evaluation by an examination of post-deprivation remedies.